      Case 1:20-cr-10136-RGS Document 463 Filed 09/09/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                       Docket No. 20-10136-RGS

                      UNITED STATES OF AMERICA

                                   v.

                             HASSAN MONROE

          ASSENTED TO MOTION TO SCHEDULE RULE 11 HEARING

     Now comes Hassan Monroe and, with the assent of the United

States, respectfully moves this Honorable Court to re-scheduled

the Rule 11 Hearing which was scheduled for September 8, 2021 and

to conduct it virtually, via zoom.

     In support of this motion the defendant contends that an

executed plea agreement has been filed and a Rule 11 Hearing was

scheduled for September 8, 2021.        On September 8, 2021, the

defendant believed that, due to COVID concerns, the Rule 11

Hearing was going to be conducted via zoom.        Additionally,

between now and the rescheduled hearing, defense counsel will

have the defendant execute a waiver of indictment given that he

will be admitting to an information.
      Case 1:20-cr-10136-RGS Document 463 Filed 09/09/21 Page 2 of 2



                                  Respectfully submitted
                                  HASSAN MONROE,
                                  By his Attorney:

     Date: September 9, 2021      /s/ Thomas Kerner
                                  _____________________
                                  Thomas Kerner
                                  Attorney at Law
                                  MA BBO No. 552373
                                  240 Commercial St., Suite 5A
                                  Boston, MA 02109
                                  (617) 720 5509
                                  thomas.kerner@comcast.net



                           CERTIFICATE OF SERVICE

     I, Thomas Kerner, herein certify that a copy of the within
motion was e-filed for all parties involved.

Date: September 9, 2021           /s/ Thomas Kerner
                                  _________________
                                  THOMAS KERNER




                                    2
